Citation Nr: 1750106	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for low back pain and bulging disc, with foraminal stenosis, lumbar spine.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left wrist disability. 

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to November 1984, April 1988 to November 1988, and February 1999 to March 2001.  This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2011 the Veteran attended an informal conference with a Decision Review Officer at the Portland RO.  In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of each of the proceedings is of record.

When this case was most recently before the Board in January 2017, the above-noted issues were remanded for additional development.  The case has now been returned to the Board for further appellate review.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Increased Rating

As noted in the Board's January 2017 remand, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent a VA examination in March 2017 to assess her lumbar spine disability; however, the examiner failed to conduct Correia compliant testing, because he failed to provide an assessment of the Veteran's range of motion when weight bearing and non-weight bearing.  

Further, in a recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, the examiner appears to have utilized a boilerplate opinion with respect to the Veteran's service connected lumbar spine disability, effectively utilizing the speculative opinion as a "mantra that short circuits the careful consideration" this Veteran's individual disabilities deserve.  See Jones v. Shinseki, 23 Vet. App. at 382, 389 (2010).  In other words, the examiner failed to state what information and evidence was considered, and explain why such evidence did not permit the examiner to offer an estimation of the functional loss during flare-ups in this case.  Therefore, a remand is also necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an estimation cannot be offered.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination.  

 Service Connection Claims

Next, the Board notes the above-noted service connection claims were remanded in January 2017 in order to obtain a comprehensive VA examination and medical opinion addressing the etiology of the Veteran's claimed right knee, left wrist, and right hip disabilities.  The Veteran subsequently underwent VA examinations in March 2017.  For the reasons stated below, the Board finds the examinations and medical opinions provided are insufficient.  

Initially, the examiner found no evidence of a right hip disability on examination; however, an April 2011 VA examination reveals a diagnosis of right hip degenerative arthritis.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this respect, the March 2017 VA examiner wholly failed to acknowledge or discuss the April 2011 VA examiner's findings, and state why he believes the diagnosis of arthritis was erroneous.  Curiously, however, the March 2017 examiner came to this conclusion without performing any imaging studies.  Based on these insufficiencies, the Board finds a new VA examination is necessary.  

Turning to the Veteran's claims for a right knee and left wrist disability, the Board finds the medical opinions provided by the March 2017 VA examiner are deficient.  As noted in the Board's January 2017 remand, the Veteran's STRs show she suffered a right knee strain with contusion on active duty in July 1988.  The Veteran's STRs also show she sustained a left wrist fracture prior to military enrollment at the age of 8; however, her March 1983 entrance examination found no complications or sequelae associated with her childhood wrist fracture.  Her records show that she again injured her wrist when she slipped and fell in June 1999.  During her Board hearing, the Veteran reported ongoing manifestations associated with her in-service right knee and left wrist injuries.  During the Veteran's March 2017 VA examinations she was diagnosed with right knee bursitis and left wrist degenerative changes.  

However, the examiner then found the Veteran's right knee disability was less likely than not incurred in or caused by an in-service event or injury.  In support of his conclusion, the examiner stated the Veteran suffered a mere contusion in service in 1988-1989, and there was "no noted residual in service."   

The examiner also found the Veteran's left wrist disability was less likely than not incurred in or caused by an event or injury in service.  Here, the examiner indicated there were no records of a left wrist condition that was appreciated in the service records.  The examiner also found the Veteran's left wrist disability was less likely than not due to or the result of her right knee disability.  In this respect, the examiner stated he found no instability of the right knee.  In sum, the examiner attributed the Veteran's left wrist and right knee disability to age and use.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Also, a lack of contemporaneous treatment in the service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, the examiner wholly failed to acknowledge important aspects of the Veteran's STRs.  First, the examiner found the Veteran sustained only a contusion, or bruise, of the knee in service; however, as noted above, the Veteran was diagnosed with a knee strain in July 1988.  In addition, the examiner also failed to acknowledge or discuss the Veteran's lay reports in his medical opinion.  Specifically, the examiner failed to respond to the Veteran's competent accounts of ongoing knee pain since her July 1988 injury, and appears to have solely relied on the lack of ongoing medical treatment to support his conclusion.  The examiner also fully overlooked the Veteran's June 1999 treatment for a left wrist injury following a slip and fall.  Instead, the examiner found no record of a left wrist condition in the service record.  Additionally, the examiner appears to have concluded the Veteran's left wrist disability could not have been caused by her right knee disability, because he found no evidence of knee instability.  The Veteran has asserted that her knee disability has caused her to experience falls.  However, the examiner failed to explain why the Veteran's right knee disability could not have triggered a fall in the absence of instability.  

Finally, the Board notes that the January 2017 remand instructed the examinations were to be performed by a physician.  However, the March 2017 examinations were performed by a nurse practitioner.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the March 2017 examiner failed to conduct a sufficient lumbar spine examination, ignored critically important prior diagnoses, and inadequately supported the medical opinions provided, substantial compliance with the Board's January 2017 remand has not been achieved.  Therefore, new examinations must be obtained at this time from a qualified physician.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, afford the Veteran a VA examination by a physician with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so. 

3. Then, afford the Veteran a VA examination or examinations by a physician or physicians with sufficient expertise, who have not previously examined this Veteran, to address the etiology of the Veteran's claimed right knee, left wrist, and right hip disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the appropriate examiner should state an opinion whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's current right knee disability originated during her periods of active service or was permanently worsened during her periods of active service. 

The appropriate examiner should also state whether there is a 50 percent or better probability that the left wrist disability:

a) originated during the Veteran's periods of active service or is otherwise etiologically related to her active service; 

b) was permanently worsened during her periods of active service;

c) was caused by her right knee disability; or 

d) was permanently worsened by her right knee disability.

Finally, if the appropriate examiner finds the Veteran's current right knee disability originated in service, the examiner should also state whether her right hip disability:

a) was caused by her service-connected right knee disability; or 

b) was permanently worsened by her service-connected right knee disability.

The examiner(s) must provide a complete rationale for all proffered opinions.  The examiner(s) must discuss and consider the Veteran's competent lay statements. 

If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

